 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                                       EASTERN DISTRICT OF CALIFORNIA
 9
          ZEFERINA ADELINA GOMEZ,
10                                                                    Case No. 1:18-cv-01162-SKO
                                 Plaintiff,
11
                   v.                                                 ORDER ON PLAINTIFF’S SOCIAL
12
                                                                      SECURITY COMPLAINT
          ANDREW SAUL,
13        Commissioner of Social Security,
14                               Defendant.                           (Doc. 1)
15

16
          _____________________________________/
17

18
                                                     I.         INTRODUCTION
19

20              On August 24, 2018, Plaintiff Zeferina Adelina Gomez (“Plaintiff”) filed a complaint under

21 42 U.S.C. § 405(g) seeking judicial review of a final decision of the Commissioner of Social

22 Security (the “Commissioner” or “Defendant”) denying her application for disability insurance

23 benefits (“DIB”) under Title II of the Social Security Act (the “Act”). The matter is currently before

24 the Court on the parties’ briefs, which were submitted, without oral argument, to the Honorable

25 Sheila K. Oberto, United States Magistrate Judge.1

26 ///
27

28   1
         The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 8, 18.)
                                    II.       FACTUAL BACKGROUND
 1

 2          On August 22, 2014, Plaintiff protectively filed an application for DIB payments, alleging

 3 she became disabled on February 2, 2012 due to a herniated disc, lumbar spine impairment, severe

 4 back pain, cervical spine impairment, and headaches. (Administrative Record (“AR”) 19, 21–22,

 5 55, 70, 246–50, 261.) Plaintiff was born on August 4, 1967 and was 44 years old as of the alleged

 6 onset date. (AR 28, 55, 70, 246, 261.) Plaintiff has a second-grade education and only speaks

 7 Spanish, and has past work experience in food service, and last worked full-time in 2011. (AR 28,

 8 42–43, 322.)

 9 A.       Relevant Medical Evidence

10          1.     Madera Community Hospital

11          On February 2, 2012, Plaintiff was the passenger in a car that was rear-ended while making

12 a right-hand turn. (AR 360–61.) Plaintiff experienced immediate pain in her lower back, neck, and

13 right arm, and was transported to Madera Community Hospital. (AR 361.) The emergency room

14 physician ordered an X-ray of Plaintiff and found mild degenerative narrowing of the L4-L5 disc

15 interspace. (AR 422.) The X-ray was otherwise “unremarkable” with no fractures and no evidence

16 of shoulder or elbow dislocation. (AR 422.)

17          Plaintiff returned to Madera Community Hospital after the accident for occasional outpatient

18 treatment and physical therapy. (See AR 560–620.) On March 1, 2012, the attending physical

19 therapist directed that Plaintiff return for physical therapy twice a week for four weeks and

20 recommended home exercise and biomechanics for self-care. (AR 608–09.) An MRI of Plaintiff’s

21 back on February 25, 2015, showed that Plaintiff “broad moderate posterior disk bulging” at L4-L5

22 and L5-S1, and normal lumbar vertebral alignment. (AR 576.) On March 16, 2015, the attending

23 physician noted that Plaintiff suffered from “debilitating and disabling chronic lower back pain

24 mostly over her right side,” and recommended lumbar epidural steroid injections. (AR 575.)

25 Plaintiff received the steroid injections on May 18, 2015. (AR 572–73.)

26          On July 17, 2015, Plaintiff returned to Madera Community Hospital for a post-operative

27 visit. (AR 566.) Plaintiff reported “[p]ersistent unrelenting lower back pain,” and reported that the

28 May 18 steroid injection failed to give her any relief and caused “swelling of [her] face with what


                                                     2
 1 she describes like pimples.” (AR 566.) The attending physician noted that further steroid injections

 2 would be deferred indefinitely “due to a possibility of adverse allergic reaction” and that surgical

 3 procedures would be explored. (AR 566.)

 4          2.      Donald A. Poladian, D.C.
 5          On February 17, 2012, Plaintiff established care with chiropractor Donald Poladian. (AR
 6 380–82.) Plaintiff saw Dr. Poladian multiple times each month from February 2012 through April

 7 2013. (See AR 370–81.) Dr. Poladian’s notes memorializing those visits are largely illegible, except

 8 for the dates of the visits, and the medical evidence does not contain detailed records from most of

 9 the visits. (See AR 370–81.)

10          At the initial visit on February 17, 2012, Dr. Poladian noted Plaintiff reported pain in her
11 neck, mid-back, area between her shoulder blades, joints, upper right arm, right forearm, right hand,

12 lower back, buttocks, hip joint, and right leg. (AR 383.) Plaintiff reported the pain in her lower

13 back was worse when she was sitting, bending, or laying down. (AR 383.) Plaintiff also reported

14 a stiff neck, numbness of her right foot and toes, and that she could not raise her right arm. (AR

15 383.) Dr. Poladian diagnosed Plaintiff with cervicalgia, thoracic sprain/strain, pain in thoracic spine,

16 sciatica, lumbar sprain/strain, and lumbalgia. (AR 384.)

17          On December 28, 2012, Dr. Poladian wrote a letter stating that Plaintiff had not returned to
18 work since her accident in February and opining that Plaintiff was “unable, at this time, to return to

19 work as a result of her injuries.” (AR 398.) On April 4, 2013, Dr. Poladian wrote an updated

20 opinion letter. (AR 424–28.) In the updated letter, Dr. Poladian stated that he had examined Plaintiff

21 earlier that day and she reported her symptoms included neck pain and stiffness that caused “serious

22 diminution in her capacity to carry out daily activities.” (AR 425) (emphasis in original). Dr.

23 Poladian stated Plaintiff reported aching pain in her upper back that radiates into her mid-back, sharp

24 pain in her mid-back, and sharp pain in her lower back, which Plaintiff stated precluded carrying

25 out activities of daily living. (AR 425.) Dr. Poladian noted that Plaintiff had mild-to-moderate

26 restriction in range of motion of her cervical spine, and severe restriction in range of motion of her
27 lumbar spine. (AR 426–27.) Dr. Poladian diagnosed Plaintiff with thoracic sprain/strain; lumbar

28 sprain/strain; lumbago (lower back pain); pain in thoracic spine; cervicalgia (neck pain); lumbar


                                                       3
 1 disc displacement; thoracic or lumbosacral neuritis or radiculitis; and sciatica. (AR 427–28.) Dr.

 2 Poladian opined that Plaintiff’s impairments had a “high probability” of causing further problems,

 3 including “aggravation brought on by normal activities of daily living or new trauma.” (AR 428.)

 4         3.      Michael J. Esposito, M.D.
 5         On July 17, 2012, Plaintiff established care with orthopedic surgeon Michael Esposito. (AR
 6 360–68.) Dr. Esposito examined Plaintiff after her February 2, 2012 car accident, and Plaintiff

 7 complained of “constant pain in the low back, with radiating pain into the right leg, posterior calf

 8 and foot, and mild pain in the left lower extremity,” “numbness and burning in her right calf and

 9 foot,” and difficulty sitting, standing, and walking. (AR 360.) Dr. Esposito noted that at the time

10 of the accident, Plaintiff was not working. (AR 361.) On examination, Dr. Esposito found that

11 Plaintiff had “focal tenderness along the L3-4, L4-5, and L5-S1 posterior spinous processes and

12 paraspinal muscles,” no focal neurological deficit, “mild motor power weakness” on the right side,

13 and decreased sensation in the L5-S1 nerve root distribution to her right foot. (AR 362.) Dr.

14 Esposito diagnosed Plaintiff with lumbar herniated nucleus pulposus at L5-S1 and right L5

15 radiculopathy. (AR 362.) Dr. Esposito recommended Plaintiff undergo a lumbar transforaminal

16 epidural steroid injection from the right at L5-S1, and prescribed Ultracet for pain. (AR 362–63.)

17         4.      Robert Simons, M.D.
18         On August 5, 2015, Plaintiff established care with neurosurgeon Robert Simons. (AR 639–
19 41.) Dr. Simons’ physician assistant noted that Plaintiff neck pain, back pain, muscle rigidity,

20 limited neck motion, right deltoid pain, irregular gait, decreased sensation to right let and foot,

21 ability to heel/toe walk for short duration only, and diminished reflexes. (AR 640.) Dr. Simons

22 ordered an MRI on August 27, 2015, which showed disc herniations at L4-L5 and L5-S1 “with

23 superimposed mild central stenosis at L4-5.” (AR 646.)

24         Dr. Simons next examined Plaintiff on September 14, 2015. (AR 637.) Dr. Simons noted
25 that Plaintiff’s general examination was “unremarkable” but that she had mild disc bulging at L4-

26 L5 and L5-S1. (AR 637.) Dr. Simons noted that surgery would be inappropriate in the cervical
27 spine, but may be helpful in the lumbar area. (AR 637.) Dr. Simons diagnosed Plaintiff with lumbar

28 radiculopathy, prolapsed lumbar intervertebral disc, and cervical radiculopathy. (AR 638.)


                                                     4
 1          On February 1, 2016, Dr. Simons noted that Plaintiff reported radiating pain to her right
 2 buttocks into the posterior right lower extremity and associated numbness in the foot and leg. (AR

 3 635.) Dr. Simons noted that Plaintiff had “not worked for a lengthy period [of] time and she feels

 4 unable to do physical work or prolonged standing.” (AR 635.) Dr. Simons ordered an MRI on

 5 March 8, 2016, which showed that Plaintiff had disc herniations at L4-L5 and L5-S1 with mild

 6 impingement on the bilateral L5 nerve roots and impingement on the S1 nerve root. (AR 642–43.)

 7 On March 30, 2016, Dr. Simons stated that Plaintiff had “some features suggesting surgery” and

 8 that Plaintiff’s condition remained generally unchanged. (See AR 632.) Dr. Simons recommended

 9 surgery and Plaintiff underwent a lumbar laminotomy at L5-S1 on April 28, 2016. (AR 632, 669.)

10          Plaintiff visited Dr. Simons for post-operative and follow-up visits multiple times from May
11 2016 through July 2017. (See AR 667, 885, 889–90, 892, 894, 907–909.) At a June 8, 2016 follow-

12 up appointment, Dr. Simons noted that Plaintiff continued to have right leg pain after the

13 laminotomoy, but that her surgical incision was healing well. (AR 908.) Dr. Simons stated he

14 would send Plaintiff for physical therapy and would see her again in 6-8 weeks. (AR 908.) On

15 August 24, 2016, Plaintiff reported that she still had right leg pain, the physical therapy had “made

16 her ‘worse,’” and she had “never improved” after the surgery. (AR 894.) Dr. Simons recommended

17 epidural steroid injections. (AR 895.)

18          On October 26, 2016, on examination of Plaintiff, Dr. Simons found “no percussion
19 tenderness in her lumbar spine” and that her lumbar wound was “unremarkable.” (AR 892.) Dr.

20 Simons noted that Plaintiff had “long-standing neural compression” and “may be experiencing

21 chronic neuropathic pain.” (AR 892.) Dr. Simons opined that Plaintiff did “not seem able to do

22 gainful employment at this point in time,” and directed Plaintiff to return for a follow-up

23 appointment in about six months. (AR 892.) On July 5, 2017, Dr. Simons noted Plaintiff’s condition

24 was generally unchanged and stated that “[i]t is doubtful that . . . direct reexploration lumbar spine

25 surgery would be helpful,” but that there were surgical options available. (AR 885.) Dr. Simons

26 stated that Plaintiff had “right lower extremity neuropathic pain/nerve damage due to the fact that
27 surgery in the lumbar spine was delayed by approximately 4 years prior to intervention.” (AR 885.)

28


                                                      5
 1          Dr. Simons completed two spinal impairment questionnaires for Plaintiff in 2016 and 2017.
 2 (AR 725–30, 867–72.) In the first questionnaire, completed August 26, 2016, Dr. Simons diagnosed

 3 Plaintiff with lumbar radiculopathy, lumbar pain, and cervical radiculopathy. (AR 725.) Dr. Simons

 4 opined that Plaintiff could sit for 3-4 hours in an 8-hour workday and stand and/or walk for 3-4

 5 hours in an 8-hour workday. (AR 727.) Dr. Simons stated that it was medically necessary for

 6 Plaintiff to avoid continuous sitting in an 8-hour workday and needed to get up and move around

 7 every 4 hours, but did not need to elevate her legs while sitting. (AR 728.) Dr. Simons opined that

 8 Plaintiff could lift and/or carry between 5 and 20 pounds occasionally and between 20 and over 50

 9 pounds never or rarely. (AR 728.) Dr. Simons opined that Plaintiff could “ambulate effectively”

10 and had no significant limitations in reaching, handling, or fingering. (AR 728–29.) Dr. Simons

11 stated that vigorous activity would exacerbate Plaintiff’s condition, her symptoms would increase

12 if she were placed in a competitive work environment, Plaintiff would experience pain occasionally

13 during an 8-hour workday, she would need to take unscheduled breaks to rest during the day, and

14 she would be absent from work two to three times per month. (AR 729.) Dr. Simons stated that his

15 opinion applied only as of August 5, 2015, and not before that date. (AR 730.)

16          In his second questionnaire, completed February 18, 2017, Dr. Simons opined that Plaintiff
17 could sit for 4-5 hours in an 8-hour workday and stand and/or walk for 3-4 hours in an 8-hour

18 workday. (AR 869.) Dr. Simons stated that it was medically necessary for Plaintiff to avoid

19 continuous sitting in an 8-hour workday and needed to get up and move around every 4-5 hours, but

20 did not need to elevate her legs while sitting. (AR 870.) Dr. Simons opined that Plaintiff could lift

21 and/or carry between 0 and 10 pounds frequently, between 10 and 20 pounds occasionally and

22 between 20 and over 50 pounds never or rarely. (AR 870.) Dr. Simons opined that Plaintiff could

23 “ambulate effectively” and had no significant limitations in reaching, handling, or fingering. (AR

24 870–71.) Dr. Simons stated that work activity would exacerbate Plaintiff’s condition, her symptoms

25 would increase if she were placed in a competitive work environment, Plaintiff would experience

26 pain rarely during an 8-hour workday, she would need to take unscheduled breaks to rest 3 times
27 per day for about 10-15 minutes each time, and she would be absent from work once per month.

28


                                                     6
 1 (AR 871–72.) Dr. Simons stated that this second opinion applied as far back as February 2, 2012,

 2 Plaintiff’s alleged onset date. (AR 872.)

 3            5.       Tomas Rios, M.D.
 4            On January 14, 2015, Plaintiff attended a consultative examination with internist Tomas
 5 Rios. (AR 552–56.) Dr. Rios stated that Plaintiff was able to help with household chores including

 6 meal preparation, cooking, and light housekeeping, and was “independent with her activities of daily

 7 living.” (AR 552.) Dr. Rios noted that Plaintiff had “tenderness on palpation of the mid lumbar

 8 spine” and tenderness in her neck, and diagnosed Plaintiff with cervical sprain/strain injury, lumbar

 9 sprain/strain injury, and degenerative disk disease of the cervical and lumbar spine. (AR 555.) Dr.

10 Rios found that Plaintiff had multi-level disk disease at the lumbar and cervical spine but that

11 Plaintiff’s “range of motion remains preserved and no findings of nerve root compromise” were

12 noted. (AR 555.) Dr. Rios opined that Plaintiff could stand or walk for six hours; had no limitations

13 for sitting; did not require an assistive device; could lift and/or carry 20 pounds occasionally and 10

14 pounds frequently; could frequently climb steps, stairs, ladders, scaffolds, and ropes, and kneel and

15 crawl; could occasionally stoop and crouch; and had no limitations on manipulative activities or

16 workplace environment activities. (AR 555–56.)

17            6.       State Agency Physicians
18            On January 28, 2015, Judy Panek, M.D., a Disability Determinations Service medical
19 consultant, assessed the severity of Plaintiff’s impairments. (AR 64–66.) In assessing Plaintiff’s

20 residual functional capacity (RFC),2 Dr. Panek opined that Plaintiff could lift or carry 20 pounds

21 occasionally and 10 pounds frequently; stand or walk for about 6 hours in an 8-hour workday; sit

22 for about 6 hours in an 8-hour workday; and had unlimited pushing/pulling ability. (AR 64.) Dr.

23

24
     2
25     RFC is an assessment of an individual’s ability to do sustained work-related physical and mental activities in a work
     setting on a regular and continuing basis of 8 hours a day, for 5 days a week, or an equivalent work schedule. TITLES
26   II & XVI: ASSESSING RESIDUAL FUNCTIONAL CAPACITY IN INITIAL CLAIMS, Social Security Ruling
     (“SSR”) 96-8P (S.S.A. July 2, 1996). The RFC assessment considers only functional limitations and restrictions that
27   result from an individual’s medically determinable impairment or combination of impairments. Id. “In determining a
     claimant’s RFC, an ALJ must consider all relevant evidence in the record including, inter alia, medical records, lay
28   evidence, and ‘the effects of symptoms, including pain, that are reasonably attributed to a medically determinable
     impairment.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).


                                                               7
 1 Panek found Plaintiff could climb ramps/stairs, balance, kneel, and crawl frequently; and climb

 2 ladders/ropes/scaffolds, stoop, and crouch occasionally. (AR 64–65.)

 3            Upon reconsideration, on May 21, 2015, another Disability Determinations Service medical
 4 consultant, A. Ahmed, M.D., affirmed Dr. Panek’s findings as to the severity of Plaintiff’s

 5 impairments. (AR 77–80.)

 6 B.         Administrative Proceedings
 7            The Commissioner denied Plaintiff’s application for benefits initially on January 29, 2015,
 8 and again on reconsideration on May 22, 2015. (AR 85–90, 92–96.) On July 2, 2015, Plaintiff

 9 requested a hearing before an Administrative Law Judge (“ALJ”). (AR 97–98.)

10            On August 21, 2014, Plaintiff appeared with counsel and testified before an ALJ as to her
11 alleged disabling conditions. (AR 37–54.) At the hearing, Plaintiff was assisted by an interpreter

12 because Plaintiff only speaks Spanish. (AR 39–41.) Plaintiff testified she is not a U.S. citizen and

13 has a green card that will expire in 2024. (AR 41–42.) Plaintiff testified that she has not worked

14 for a long time because she cannot lift things and has physical impairments. (AR 42.) Plaintiff

15 stated she had surgery on her waist and back, but the doctor said she cannot have further necessary

16 surgery yet because she has nerve damage. (AR 42–43.) Plaintiff testified she takes Naproxen for

17 pain and her daughter and husband do the household chores. (AR 43.) She went to Mexico for

18 one day in June 2017 to visit her mom. (AR 43–44.) Plaintiff testified that she cannot stand for a

19 long time and still has pain in her head and legs, and that her feet go numb at times. (AR 44.) She

20 stated her problems were caused by a car accident. (AR 45.) Plaintiff further testified she can

21 stand for about 30 minutes, cannot lift a gallon of milk, cannot tie her shoes or do other daily

22 activities because of the pain, and cannot work. (AR 45–47.)

23            A Vocational Expert (“VE”) testified at the hearing that Plaintiff had past work as a sorter,
24 Dictionary of Occupational Titles (DOT) code 59.687-186, which was light work with a specific

25 vocational preparation (SVP)3 of 2; and a packer, DOT code 525.687-082, which was heavy work

26
     3
       Specific vocational preparation (SVP), as defined in DOT, App. C, is the amount of lapsed time required by a typical
27   worker to learn the techniques, acquire the information, and develop the facility needed for average performance in a
     specific job-worker situation. DOT, Appendix C – Components of the Definition Trailer, 1991 WL 688702 (1991).
28   Jobs in the DOT are assigned SVP levels ranging from 1 (the lowest level – “short demonstration only”) to 9 (the highest
     level – over 10 years of preparation). Id.


                                                                8
 1 with a SVP of 2. (AR 48–49.) The ALJ asked the VE to consider a person of Plaintiff’s age,

 2 education, and with her work background. (AR 49.) The VE was also to assume this person was

 3 illiterate in the English language, and could perform sedentary work except would be limited to

 4 lifting or carrying 10 pounds occasionally, sitting for 4 hours, standing or walking for 1 hour each,

 5 could never climb, balance, stool, kneel, crouch, or crawl, and would need unscheduled rest breaks

 6 that would cause her to be off task 20 percent of the workday. (AR 49.) The VE testified that such

 7 a person could not perform any jobs. (AR 49.)

 8          In a second hypothetical, the ALJ asked the VE to consider an individual with the limitations
 9 described in the first hypothetical except that the person could perform light work but could never

10 climb ladders, ropes, and scaffolds, could occasionally climb ramps and stairs, could occasionally

11 balance, stoop, kneel, or crouch, could never crawl, and could never work around hazards like

12 unprotected heights. (AR 49–50.) The VE testified that such an individual could perform Plaintiff’s

13 past relevant work. (AR 50.) The VE testified the individual could also perform other jobs in the

14 national economy, including: packing line worker, DOT code 753.687-038, which is light work with

15 a SVP of 2 and over 600,000 jobs available in the national economy; packing inspector, DOT code

16 753.687-038, which is light work with a SVP of 2 and over 300,000 jobs available; and sorter, which

17 is light work with a SVP of 2 and over 500,000 jobs available. (AR 50.)

18          Plaintiff’s counsel then asked the VE to consider additional hypotheticals. (AR 51–52.)
19 Plaintiff’s counsel asked the VE to consider an individual with the limitations described in the ALJ’s

20 second hypothetical, but who would need to change positions between sitting and standing twice

21 every hour. (AR 51.) The VE responded that the individual could perform the job of sorter. (AR

22 51.) In a fourth hypothetical, Plaintiff’s counsel asked the VE to consider an individual with the

23 limitations described in the ALJ’s second hypothetical, but who could only occasionally use their

24 right dominant hand to handle, finger, and feel, and could occasionally reach on the right. (AR 51.)

25 The VE testified that such an individual could not perform any work. (AR 52.) Finally, in a fifth

26 hypothetical, Plaintiff’s counsel asked the VE to consider an individual with the limitations
27 described in the ALJ’s second hypothetical, but who would have no “assembly line pace, or strict

28 production quotas.” (AR 52.) The VE testified that such an individual could not perform the


                                                      9
 1 packing line worker or packing inspector jobs. (AR 52.)

 2 C.       The ALJ’s Decision
 3          In a decision dated September 20, 2017, the ALJ found that Plaintiff was not disabled, as
 4 defined by the Act. (AR 19–30.) The ALJ conducted the five-step disability analysis set forth in

 5 20 C.F.R. § 404.1520. (AR 21–30.) The ALJ decided that Plaintiff had not engaged in substantial

 6 gainful activity from February 2, 2012, the alleged onset date, through December 31, 2016, the date

 7 last insured (step one). (AR 21.) At step two, the ALJ found that Plaintiff had the severe impairment

 8 of “degenerative disc disease of the cervical and lumbar spine.” (AR 21.) The ALJ found that

 9 Plaintiff did not have an impairment or combination of impairments that met or medically equaled

10 one of the Listings (step three). (AR 21.)

11
            The ALJ assessed Plaintiff’s RFC and applied the RFC assessment at steps four and five.
12
     See 20 C.F.R. § 404.1520(a)(4) (“Before we go from step three to step four, we assess your residual
13
     functional capacity … We use this residual functional capacity assessment at both step four and step
14
     five when we evaluate your claim at these steps.”). The ALJ determined that Plaintiff retained the
15
     RFC:
16          to perform light work as defined in 20 CFR 404.1567(b) except with the following
17          limitations: is essentially illiterate in the English language; could never climb
            ladders, ropes, and scaffolds; could occasionally climb ramps and stairs; could
18          occasionally balance, stoop, kneel, or crouch; could never crawl; could never [be]
            around hazards such as moving, dangerous machinery or unprotected heights.
19
     (AR 22.) Although the ALJ recognized that Plaintiff’s impairments “could reasonably be expected
20
     to cause the alleged symptoms[,]” he rejected Plaintiff’s subjective testimony as “not entirely
21
     consistent with the medical evidence and other evidence in the record[.]” (AR 24.) At step five,
22
     the ALJ found that Plaintiff could perform her past relevant work as a sorter and could also make
23
     “a successful adjustment to other work that existed in significant numbers in the national economy.”
24
     (AR 27–29.)
25
            Plaintiff sought review of this decision before the Appeals Council, which denied review on
26
     June 28, 2018. (AR 1–6.) Therefore, the ALJ’s decision became the final decision of the
27
     Commissioner. 20 C.F.R. § 404.981.
28


                                                     10
                                        III.       LEGAL STANDARD
 1
     A.     Applicable Law
 2
            An individual is considered “disabled” for purposes of disability benefits if he or she is
 3
     unable “to engage in any substantial gainful activity by reason of any medically determinable
 4
     physical or mental impairment which can be expected to result in death or which has lasted or can
 5
     be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
 6
     However, “[a]n individual shall be determined to be under a disability only if [her] physical or
 7
     mental impairment or impairments are of such severity that [s]he is not only unable to do [her]
 8
     previous work but cannot, considering [her] age, education, and work experience, engage in any
 9
     other kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).
10
            “The Social Security Regulations set out a five-step sequential process for determining
11
     whether a claimant is disabled within the meaning of the Social Security Act.” Tackett v. Apfel, 180
12
     F.3d 1094, 1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520). The Ninth Circuit has provided the
13
     following description of the sequential evaluation analysis:
14
            In step one, the ALJ determines whether a claimant is currently engaged in substantial
15
     gainful activity. If so, the claimant is not disabled. If not, the ALJ proceeds to step two and
16
     evaluates whether the claimant has a medically severe impairment or combination of impairments.
17
     If not, the claimant is not disabled. If so, the ALJ proceeds to step three and considers whether the
18
     impairment or combination of impairments meets or equals a listed impairment under 20 C.F.R. pt.
19
     404, subpt. P, [a]pp. 1. If so, the claimant is automatically presumed disabled. If not, the ALJ
20
     proceeds to step four and assesses whether the claimant is capable of performing her past relevant
21
     work. If so, the claimant is not disabled. If not, the ALJ proceeds to step five and examines whether
22
     the claimant has the [RFC] . . . to perform any other substantial gainful activity in the national
23
     economy. If so, the claimant is not disabled. If not, the claimant is disabled. Burch v. Barnhart,
24
     400 F.3d 676, 679 (9th Cir. 2005). “If a claimant is found to be ‘disabled’ or ‘not disabled’ at any
25
     step in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d at 1098
26
     (citing 20 C.F.R. § 404.1520).
27
            “The claimant carries the initial burden of proving a disability in steps one through four of
28


                                                      11
 1 the analysis.” Burch, 400 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir.

 2 1989)). “However, if a claimant establishes an inability to continue her past work, the burden shifts

 3 to the Commissioner in step five to show that the claimant can perform other substantial gainful

 4 work.” Id. (citing Swenson, 876 F.2d at 687).

 5 B.       Scope of Review
 6          “This court may set aside the Commissioner’s denial of disability insurance benefits [only]
 7 when the ALJ’s findings are based on legal error or are not supported by substantial evidence in the

 8 record as a whole.” Tackett, 180 F.3d at 1097 (citation omitted). “Substantial evidence is defined

 9 as being more than a mere scintilla, but less than a preponderance.” Edlund v. Massanari, 253 F.3d

10 1152, 1156 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1098). “Put another way, substantial

11 evidence is such relevant evidence as a reasonable mind might accept as adequate to support a

12 conclusion.” Id. (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).

13          “This is a highly deferential standard of review …” Valentine v. Comm’r of Soc. Sec.
14 Admin., 574 F.3d 685, 690 (9th Cir. 2009). “The ALJ’s findings will be upheld if supported by

15 inferences reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

16 2008) (citation omitted). Additionally, “[t]he court will uphold the ALJ’s conclusion when the

17 evidence is susceptible to more than one rational interpretation.” Id.; see, e.g., Edlund, 253 F.3d at

18 1156 (citations omitted) (“If the evidence is susceptible to more than one rational interpretation, the

19 court may not substitute its judgment for that of the Commissioner.”).

20          Nonetheless, “the Commissioner’s decision ‘cannot be affirmed simply by isolating a
21 specific quantum of supporting evidence.’” Tackett, 180 F.3d at 1098 (quoting Sousa v. Callahan,

22 143 F.3d 1240, 1243 (9th Cir. 1998)). “Rather, a court must ‘consider the record as a whole,

23 weighing both evidence that supports and evidence that detracts from the [Commissioner’s]

24 conclusion.’” Id. (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993)).
   Finally, courts “may not reverse an ALJ’s decision on account of an error that is harmless.” Molina
25

26 v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d
27 1050, 1055–56 (9th Cir. 2006)). Harmless error “exists when it is clear from the record that ‘the

28 ALJ’s error was inconsequential to the ultimate nondisability determination.’” Tommasetti, 533


                                                      12
     F.3d at 1038 (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006)). “[T]he
 1

 2 burden of showing that an error is harmful normally falls upon the party attacking the agency’s

 3 determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations omitted).

 4                                         IV. DISCUSSION
 5
            Plaintiff contends that the ALJ erred in the evaluation of the medical opinion evidence and
 6
     Plaintiff’s credibility and in the formulation of Plaintiff’s RFC. (See Doc. 14 at 19–36; Doc. 15 at
 7
     10–19.) The Commissioner responds that the ALJ properly evaluated the medical opinion evidence
 8
     and Plaintiff’s credibility, and the RFC assessment is supported by substantial evidence. (Doc. 15
 9

10 at 10–19.) For the reasons stated below, the Court agrees with the Commissioner’s position.

11 A.       The ALJ’s Consideration of the Medical Opinions
12          1.      Legal Standard
13
            The ALJ must consider and evaluate every medical opinion of record. See 20 C.F.R. §
14
     404.1527(b) and (c) (applying to claims filed before March 27, 2017); Mora v. Berryhill, No. 1:16–
15
     cv–01279–SKO, 2018 WL 636923, at *10 (E.D. Cal. Jan. 31, 2018). In doing so, the ALJ “cannot
16

17 reject [medical] evidence for no reason or the wrong reason.” Mora, 2018 WL 636923, at *10.

18          Cases in this circuit distinguish between three types of medical opinions: (1) those given by

19 a physician who treated the claimant (treating physician); (2) those given by a physician who

20 examined but did not treat the claimant (examining physician); and (3) those given by a physician

21
     who neither examined nor treated the claimant (non-examining physician). Fatheree v. Colvin, No.
22
     1:13–cv–01577–SKO, 2015 WL 1201669, at *13 (E.D. Cal. Mar. 16, 2015). “Generally, a treating
23
     physician’s opinion carries more weight than an examining physician’s, and an examining
24

25 physician’s opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari, 246

26 F.3d 1195, 1202 (9th Cir. 2001) (citations omitted); see also Orn v. Astrue, 495 F.3d 625, 631 (9th
27 Cir. 2007) (“By rule, the Social Security Administration favors the opinion of a treating physician

28
     over non-treating physicians.” (citing 20 C.F.R. § 404.1527)). The opinions of treating physicians


                                                     13
     “are given greater weight than the opinions of other physicians” because “treating physicians are
 1

 2 employed to cure and thus have a greater opportunity to know and observe the patient as an

 3 individual.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996) (citations omitted).

 4            To evaluate whether an ALJ properly rejected a medical opinion, in addition to considering
 5
     its source, the court considers whether (1) contradictory opinions are in the record; and (2) clinical
 6
     findings support the opinions. An ALJ may reject an uncontradicted opinion of a treating or
 7
     examining medical professional only for “clear and convincing” reasons. Lester v. Chater, 81 F.3d
 8
     821, 830–31 (9th Cir. 1995). In contrast, a contradicted opinion of a treating or examining
 9

10 professional may be rejected for “specific and legitimate reasons that are supported by substantial

11 evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan, 528 F.3d at 1198);

12 see also Lester, 81 F.3d at 830–31. “The ALJ can meet this burden by setting out a detailed and

13
     thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,
14
     and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). While a treating
15
     professional’s opinion generally is accorded superior weight, if it is contradicted by a supported
16

17 examining professional’s opinion (supported by different independent clinical findings), the ALJ

18 may resolve the conflict.             Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing

19 Magallanes, 881 F.2d at 751). The regulations require the ALJ to weigh the contradicted treating

20 physician opinion, Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001), 4 except that the ALJ

21
     in any event need not give it any weight if it is conclusory and supported by minimal clinical
22
     findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory,
23
     minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a non-
24

25 examining professional, by itself, is insufficient to reject the opinion of a treating or examining

26 professional. Lester, 81 F.3d at 831.
27
     4
28     The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3) nature and extent of the
     treatment relationship; (4) supportability of diagnosis; (5) consistency; and (6) specialization. 20 C.F.R. § 404.1527.


                                                                 14
            2.      Analysis Regarding Plaintiff’s Treating Physician Dr. Simons
 1

 2          Plaintiff alleges―and the record reflects―that Dr. Simons was Plaintiff’s treating physician.

 3 (See, e.g., Doc. 14 at 21.) “If . . . a treating [physician’s] opinion . . . is well-supported by medically

 4 acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

 5
     substantial evidence in [the] record, [the Commissioner] will give it controlling weight.” 20 C.F.R.
 6
     § 404.1527(c)(2); cf. Reddick, 157 F.3d at 725 (“Where the treating doctor’s opinion is not
 7
     contradicted by another doctor, it may be rejected only for clear and convincing reasons supported
 8
     by substantial evidence in the record.” (citation omitted)). “If there is ‘substantial evidence’ in the
 9

10 record contradicting the opinion of the treating physician, the opinion of the treating physician is no

11 longer entitled to ‘controlling weight.’” Orn, 495 F.3d at 632 (quoting 20 C.F.R. § 404.1527(d)(2)).

12          “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-
13
     supported’ or because it is inconsistent with other substantial evidence in the record, the
14
     [Commissioner] considers specified factors in determining the weight it will be given.” Id. at 631.
15
     These factors include (1) the “[l]ength of the treatment relationship and the frequency of
16

17 examination;” (2) the “[n]ature and extent of the treatment relationship;” (3) the “[s]upportability”

18 of the opinion;” (4) the “[c]onsistency” of the opinion “with the record as a whole;” (5) whether the

19 opinion is from “a specialist about medical issues related to his or her area of specialty;” and (6)

20 “any other factors [the claimant] or others bring to [the ALJ’s] attention, or of which [the ALJ is]

21
     aware, which tend to support or contradict the opinion.” 20 C.F.R. § 404.1527(c)(2)–(6).
22
            Further, “[e]ven if the treating doctor’s opinion is contradicted by another doctor, the ALJ
23
     may not reject this opinion without providing ‘specific and legitimate reasons’ supported by
24

25 substantial evidence in the record.” Reddick, 157 F.3d at 725 (quoting Lester, 81 F.3d at 830). See

26 also Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan v. Comm’r of Soc. Sec.,
27 528 F.3d 1194, 1198 (9th Cir. 2008)). “This can be done by setting out a detailed and thorough

28
     summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and making


                                                       15
     findings.” Id. (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)); see, e.g., Chaudhry
 1

 2 v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (“The ALJ need not accept the opinion of any physician,

 3 including a treating physician, if that opinion is brief, conclusory, and inadequately supported by

 4 clinical findings.” (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 5
     2009))); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (“Opinions of a
 6
     nonexamining, testifying medical advisor may serve as substantial evidence when they are
 7
     supported by other evidence in the record and are consistent with it.” (citing Andrews v. Shalala, 53
 8
     F.3d 1035, 1041 (9th Cir. 1995))); Matney on Behalf of Matney v. Sullivan, 981 F.2d 1016, 1020
 9

10 (9th Cir. 1992) (noting that “inconsistencies and ambiguities” in a treating physician’s opinion

11 “represent specific and legitimate reasons for” rejecting the opinion). “The ALJ must do more than

12 offer his conclusions.” Reddick, 157 F.3d at 725. “He must set forth his own interpretations and

13
     explain why they, rather than the doctors’, are correct.” Id. (citing Embrey v. Bowen, 849 F.2d 418,
14
     421–22 (9th Cir. 1988)).
15
            Dr. Simons treated Plaintiff from approximately August 2015 until at least July 2017. (See
16

17 AR 639, 885.) On August 26, 2016, Dr. Simons opined, among other things, that Plaintiff could lift

18 and/or carry between 5 and 20 pounds occasionally and between 20 and over 50 pounds never or

19 rarely, vigorous activity would exacerbate Plaintiff’s condition, her symptoms would increase if she

20 were placed in a competitive work environment, she would experience pain occasionally during an

21
     8-hour workday, she would need to take unscheduled breaks to rest during the day, and she would
22
     be absent from work two to three times per month. (AR 729.) Dr. Simons stated that opinion
23
     applied only as of August 5, 2015. (AR 730.) On February 18, 2017, Dr. Simons opined, among
24

25 other things, that Plaintiff could lift and/or carry between 0 and 10 pounds frequently, between 10

26 and 20 pounds occasionally and between 20 and over 50 pounds never or rarely, work activity would
27 exacerbate Plaintiff’s condition, her symptoms would increase if she were placed in a competitive

28
     work environment, Plaintiff would experience pain rarely during an 8-hour workday, she would


                                                      16
     need to take unscheduled breaks to rest 3 times per day for about 10-15 minutes each time, and she
 1

 2 would be absent from work once per month. (AR 870–72.) Dr. Simons stated that opinion applied

 3 as of Plaintiff’s alleged onset date of February 2, 2012. (AR 872.)

 4          In weighing Dr. Simons’ opinion, the ALJ stated:
 5
            The undersigned gives great weight to Dr. Simon’s [sic] opinions that [Plaintiff]
 6          could lift and carry up to 20 pounds because this is consistent with the opinions of
            Drs. Rios, Panek, and Ahmed and with the evidence in the record as a whole, as
 7          discussed above. However, little weight is given to the remainder of Dr. Simon’s
            [sic] opinions. First, Dr. Simon’s [sic] opinions are quite conclusory and cite to
 8          insufficient objective clinical findings to support Dr. Simon’s [sic] assessments that
            [Plaintiff] could stand/walk and sit for only up to four hours each. Second, Dr.
 9
            Simon’s [sic] assessments that [Plaintiff] could stand/walk for only up to four hours
10          each are inconsistent with his own conclusions elsewhere in the forms that [Plaintiff]
            could walk a block at a reasonable pace on rough or uneven surfaces, use public
11          transportation, carry out ambulatory activities such as shopping and banking, and
            climb stairs at a reasonable pace . . . Third, not only are clinical findings not
12          sufficiently cited in Dr. Simon’s [sic] opinions, they are also not generally supported
13          by his clinical notes which negative straight leg raises and the ability to heel-toe walk
            . . . Fourth, the opinions are inconsistent with the evidence in the record as a whole.
14          As discussed above, this includes evidence of [Plaintiff’s] reported ability to attend
            to her personal care without problems; perform household chores such as washing
15          dishes, cleaning the kitchen every other day for two hours, and doing laundry;
            prepare meals for the family that can take as long as two and a half hours; and shop
16          for groceries every other week for up to two hours. Fifth, in his subsequent opinion,
17          Dr. Simon [sic] provides no explanation for why he then believed [Plaintiff] had been
            limited to a narrow range of light work since February 2012, a date which is over
18          years before Dr. Simon [sic] even began treating [Plaintiff]. Therefore, because the
            opinions are not supported by the evidence, they appear to rely quite heavily on
19          [Plaintiff’s] subjective report of symptoms and limitations and to uncritically accept
            as true most, if not all, of what [Plaintiff] reported. However, as explained elsewhere
20          in this decision, there exists good reasons to question the consistency of [Plaintiff’s]
21          subjective complaints with the objective evidence. For these reasons, Dr. Simon’s
            [sic] opinions are overall given partial weight, as described above.
22
     (AR 26–27) (citations omitted). Although not explicitly stated by the ALJ, Dr. Simons’ opinions
23
     were inconsistent with those of Dr. Rios, Dr. Panek, and Dr. Ahmed, except for his opinion as to
24

25 Plaintiff’s ability to lift or carry up to 20 pounds. (Compare AR 725–30, AR 867–72 with AR 552–

26 56, 64–66, 77–80.) Thus, the ALJ was only required to state “specific and legitimate” reasons,
27 supported by substantial evidence, for assigning little weight to Dr. Simons’ opinion. Trevizo, 871

28
     F.3d at 675 (citing Ryan, 528 F.3d at 1198); see also Lester, 81 F.3d at 830.


                                                       17
            Here, the ALJ properly gave significant weight to Dr. Simons’ opinion that Plaintiff could
 1

 2 lift up to 20 pounds and little weight to the remainder of Dr. Simons’ opinion. First, as stated above,

 3 most of Dr. Simons’ assessments as to the severity of Plaintiff’s impairments and Plaintiff’s RFC,

 4 aside from his opinion that Plaintiff could lift or carry up to 20 pounds, are inconsistent with those

 5
     of Dr. Rios, Dr. Panek, and Dr. Ahmed. (Compare AR 725–30, AR 867–72 with AR 552–56, 64–
 6
     66, 77–80.) For example, Dr. Simons opined that Plaintiff could sit for 3–4 hours in an 8-hour
 7
     workday and stand/walk for only 3–4 hours, while Dr. Panek and Dr. Ahmed opined that Plaintiff
 8
     could sit, stand and walk for 6 hours in an 8-hour workday. (AR 64, 78, 727, 869.) Next, Dr.
 9

10 Simons’ opinion that Plaintiff was only able to stand/walk and sit for up to four hours each is

11 inconsistent with his statements that Plaintiff could walk a block at a reasonable pace on rough or

12 uneven surfaces; use standard public transportation; carry out routine ambulatory activities

13
     including shopping and banking; and climb stairs a reasonable pace. (See AR 728–29.)
14
            Dr. Simons’ opinion is also somewhat inconsistent with certain of his treatment notes stating
15
     that Plaintiff could perform toe and heel walking and straight leg raises. (AR 885, 892.) The ALJ
16

17 also correctly found that Dr. Simons’ opinions themselves were contradictory in that in the first

18 opinion, Dr. Simons stated the limitations imposed were effective only as of August 5, 2015, and in

19 the second opinion Dr. Simons stated the limitations were effective as of February 2, 2012, with no

20 explanation for the change. (Compare AR 730 with AR 872.)

21
            As described above, the ALJ gave a comprehensive, detailed explanation for his decision to
22
     discount the opinions of Dr. Simons, including specific citations to the record and multiple specific
23
     and legitimate reasons. (See AR 26–27.)
24

25          Thus, the ALJ gave sufficient reasons for rejecting Dr. Simons’ opinion, and properly

26 rejected the opinion by pointing out “inconsistencies and ambiguities” in Dr. Simons’ treatment
27 notes and inconsistencies with the medical evidence in the record, including the opinions of Dr.

28
     Rios, Dr. Panek, and Dr. Ahmed. See Matney on Behalf of Matney, 981 F.2d at 1020.


                                                      18
            Finally, to the extent Plaintiff argues the ALJ improperly rejected Dr. Simons’ opinion that
 1

 2 Plaintiff was unable to work, that is a conclusion reserved for the Commissioner. See Murillo v.

 3 Colvin, No. CV 12-3402-MAN, 2013 WL 5434168, at *4 (C.D. Cal. Sept. 27, 2013) (“[T]he ALJ

 4 provided a specific and legitimate reason for disregarding [the treating physician’s] ultimate

 5
     conclusion . . . that plaintiff is disabled” (citing 20 C.F.R. § 404.1527(e)(1)); Soroka v. Berryhill,
 6
     No. 1:17-CV-01571-GSA, 2018 WL 6243020, at *10 (E.D. Cal. Nov. 29, 2018) (“A conclusory
 7
     opinion that a claimant is disabled is entitled to little weight since the Commissioner ‘will not give
 8
     any significance to the source of an opinion on issues reserved to the Commissioner,’ including
 9

10 whether a claimant is disabled” (quoting Calhoun v. Berryhill, 734 F. App’x 484, 487 (9th Cir.

11 2018)). Thus, the ALJ properly rejected Dr. Simons’ opinion on the issue of disability as well.

12          3.      Analysis Regarding Plaintiff’s Chiropractor Dr. Poladian
13
            Dr. Poladian was Plaintiff’s chiropractor and treated her from approximately February 2012
14
     through April 2013. (See, e.g., AR 370–84, 398, 424–28.)
15
            Dr. Poladian opined in December 2012 that Plaintiff was “unable, at this time, to return to
16

17   work as a result of her injuries.” (AR 398.) In April 2013, Dr. Poladian again opined Plaintiff was

18   unable to return to work and that Plaintiff’s condition caused serious diminution in her ability to

19   carry out daily activities. (AR 424–28.) In rejecting Dr. Poladian’s opinions, along with other
20   opinions the ALJ found “conclusory,” the ALJ stated:
21
            As a whole, these opinions that [Plaintiff] needed to be off work or to avoid certain
22          activities are given little weight. These opinions were intended as temporary
            restrictions on [Plaintiff’s] activities in order to evaluate and treat her symptoms, to
23          prevent further exacerbation of her symptoms, or to allow her time to recover
            immediately following surgery. Thus, as these limitations were temporary in nature,
24
            they do not reflect an assessment of [Plaintiff’s] overall level of functioning. In
25          addition, to the extent that the opinions indicate [Plaintiff] was unable to work, the
            opinions are inconsistent with the above-discussed medical evidence and [Plaintiff’s]
26          activities of daily living. Moreover, as an opinion on an issue reserved to the
            Commissioner, these statements concerning [Plaintiff’s] ability to work are not
27          entitled to controlling weight and are not given special significance. For these
            reasons, these opinions are given little weight.
28


                                                      19
     (AR 27.)
 1

 2             Chiropractors, such as Dr. Poladian, are not included in the list of “acceptable medical

 3       sources” who may provide an opinion as to whether a claimant has a medically determinable

 4       impairment. 20 C.F.R. §§ 404.1513(a); 404.1527(b);5 Figueroa v. Astrue, No. 2:10–cv–01818
 5
         KJN, 2011 WL 4084852, at *3 (E.D. Cal. Sept. 13, 2011) (“Under the applicable regulations,
 6
         chiropractors . . . are not ‘acceptable medical sources.’ . . . Only acceptable medical sources may
 7
         provide medical opinions”); see also Green, 2019 WL 3253881, at *7. Instead, chiropractors are
 8
         “other sources,” whose opinions are given less weight than those from “acceptable medical
 9

10       sources,” but who may help the ALJ “understand how [the claimant’s] impairment affects [the

11       claimant’s] ability to work.” Lederle v. Astrue, No. 1:09–cv–01736–JLT, 2011 WL 839346, at *11
12       (E.D. Cal. Feb. 17, 2011) (citing Gomez v. Chater, 74 F.3d 967, 970–71 (9th Cir. 1996)); 20 C.F.R.
13
         §§ 404.913(d), 404.1513(d).       While chiropractors are not “acceptable medical sources” for
14
         evidence of impairment, the ALJ still must “provide reasons that are germane to the witness” when
15
         discounting their opinions. Hill v. Comm’r, No. 1:14–cv–01813–SAB, 2016 WL 5341274, at *2
16

17       (E.D. Cal. Sept. 23, 2016) (citing Molina, 674 F.3d at 1111).

18             Here, the ALJ provided germane reasons for discounting Dr. Poladian’s opinions.

19       Specifically, the ALJ stated that Dr. Poladian’s opinion was intended as a temporary restriction on
20       Plaintiff’s activities to prevent exacerbation of symptoms. (See AR 27.) The ALJ also noted that
21
         to the extent Dr. Poladian opined that Plaintiff was unable to work, that is a decision reserved to
22
         the Commissioner. (See AR 27.)
23
               In addition, Dr. Poladian’s letters fail to make a clear recommendation or give a clear opinion
24

25       as to Plaintiff’s functioning ability beyond Plaintiff’s own subjective complaints, and his opinions

26
     5
27    20 C.F.R. § 404.1527 was amended effective March 27, 2017, and the amended version applies to applications filed
     on or after that date. 20 C.F.R. § 404.1520c. Because Plaintiff’s application was filed August 22, 2014, the older
28   version of the regulation applies here. See Green v. Saul, No. 1:18-cv-00775-GSA, 2019 WL 3253881, at *7 (E.D. Cal.
     Jul. 19, 2019) (not


                                                             20
     consist mostly of conclusory statements. For example, in his April 4, 2013 letter, Dr. Poladian
 1

 2   states that certain symptoms of Plaintiff “preclude[] carrying out activities of daily living” and

 3   cause “serious diminution in her capacity to carry out daily activities.” (AR 425) (emphasis in

 4   original). However, these statements are included in the section titled “current complaints,” and
 5
     they appear to simply be recitations of Plaintiff’s subjective complaints, rather than Dr. Poladian’s
 6
     opinion. (See, e.g., AR 425 (“[Plaintiff] stated her third symptom is sharp and aching pain in the
 7
     mid back bilaterally. It occurs between three fourths and all of the time she is awake, and precludes
 8
     carrying out activities of daily living.”) (emphasis in original). Beyond those statements, Dr.
 9

10   Poladian’s objective opinion is limited to a general statement that Plaintiff may experience more

11   problems later and that activities of daily living could aggravate the problems. (AR 428.) Thus,
12   the ALJ properly rejected Dr. Poladian’s opinion.
13
     B.     The ALJ Did Not Err in His Credibility Determination
14
            1.      Legal Standard
15
            In evaluating the credibility of a claimant’s testimony regarding subjective pain, an ALJ
16

17 must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First,

18 the ALJ must determine whether the claimant has presented objective medical evidence of an

19 underlying impairment that could reasonably be expected to produce the pain or other symptoms

20 alleged. Id. The claimant is not required to show that her impairment “could reasonably be expected

21
     to cause the severity of the symptom [he] has alleged; [he] need only show that it could reasonably
22
     have caused some degree of the symptom.” Id. (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1036
23
     (9th Cir. 2007)). If the claimant meets the first test and there is no evidence of malingering, the ALJ
24

25 can only reject the claimant’s testimony about the severity of the symptoms if he gives “specific,

26 clear and convincing reasons” for the rejection. Id. As the Ninth Circuit has explained:
27          The ALJ may consider many factors in weighing a claimant’s credibility, including
            (1) ordinary techniques of credibility evaluation, such as the claimant’s reputation
28
            for lying, prior inconsistent statements concerning the symptoms, and other


                                                       21
            testimony by the claimant that appears less than candid; (2) unexplained or
 1
            inadequately explained failure to seek treatment or to follow a prescribed course of
 2          treatment; and (3) the claimant’s daily activities. If the ALJ’s finding is supported
            by substantial evidence, the court may not engage in second-guessing.
 3
     Tommasetti, 533 F.3d at 1039 (citations and internal quotation marks omitted); see also Bray v.
 4
     Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1226–27 (9th Cir. 2009); 20 C.F.R. § 404.1529. Other
 5

 6 factors the ALJ may consider include a claimant’s work record and testimony from physicians and

 7 third parties concerning the nature, severity, and effect of the symptoms of which he complains.

 8 Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).

 9
            The clear and convincing standard is “not an easy requirement to meet” and it “is the most
10
     demanding [standard] required in Social Security cases.” Garrison, 759 F.3d at 1015 (citation
11
     omitted). “General findings are insufficient” to satisfy this standard. Burrell v. Colvin, 775 F.3d
12

13 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)). “[R]ather,

14 the ALJ must identify what testimony is not credible and what evidence undermines the claimant’s

15 complaints.” Id. (quoting Lester, 81 F.3d at 834); see, e.g., Vasquez v. Astrue, 572 F.3d 586, 592

16 (9th Cir. 2008) (“To support a lack of credibility finding, the ALJ [is] required to ‘point to specific

17
     facts in the record which demonstrate that [the claimant] is in less pain than she claims.’” (quoting
18
     Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993)); cf. Burrell, 775 F.3d at 1138 (stating that the
19
     Ninth Circuit’s “decisions make clear that [courts] may not take a general finding . . . and comb the
20

21 administrative record to find specific” support for the finding).

22          2.      Analysis

23          The ALJ found Plaintiff’s “medically determinable impairments could reasonably be
24
     expected to cause the alleged symptoms.” (AR 22.) The ALJ also found that “[Plaintiff’s]
25
     statements concerning the intensity, persistence and limiting effects of these symptoms are not
26
     entirely consistent with the medical evidence and other evidence in the record[.]” (AR 22.) Since
27
     the ALJ found Plaintiff’s “medically determinable impairments could reasonably be expected to
28


                                                      22
     cause the alleged symptoms,” the only remaining issue is whether the ALJ provided “specific, clear
 1

 2 and convincing reasons” for his adverse credibility finding. See Vasquez, 572 F.3d at 591.

 3          The ALJ found that Plaintiff’s symptom statements were less than credible because (1) they

 4 were inconsistent with the medical evidence in the record; (2) they were inconsistent with Plaintiff’s

 5
     conservative treatment; and (3) they were inconsistent with Plaintiff’s reported daily activities,
 6
     including a trip to Mexico in June 2017. (AR 24–25.) Plaintiff contends the ALJ’s adverse
 7
     credibility finding was unsupported by substantial evidence because the ALJ mischaracterized
 8
     Plaintiff’s testimony and the medical evidence. (Doc. 14 at 34–36.) The Commissioner responds
 9

10 that the ALJ properly discounted Plaintiff’s subjective complaints. (Doc. 15 at 14–16.) For the

11 following reasons, the Court agrees with the Commissioner’s position.

12                  a.      Objective Evidence of Record
13
            The ALJ discounted Plaintiff’s testimony in part because her alleged symptoms were
14
     inconsistent with the objective evidence of record, including relevant medical evidence and opinions
15
     of physicians. (See AR 24–26.) The Court finds this is a valid clear and convincing reason to
16

17 discredit Plaintiff’s testimony.

18          While subjective symptom testimony cannot be rejected solely on the ground that it is not

19 fully corroborated by objective medical evidence, the medical evidence is still a relevant factor in

20 determining Plaintiff’s credibility. Rollins, 261 F.3d at 957 (citing 20 C.F.R. § 404.1529(c)(2));

21
     see Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“[L]ack of medical evidence . . . is a
22
     factor that the ALJ can consider in his credibility analysis.”).
23
            “[T]he Ninth Circuit has repeatedly emphasized that, ‘in evaluating the credibility of pain
24

25 testimony after a claimant produces objective medical evidence of an underlying impairment, an

26 ALJ may not reject a claimant’s subjective complaints based solely on a lack of medical evidence
27 to fully corroborate the alleged severity of pain.’” Ondracek v. Comm’r of Soc. Sec., No. 1:15-cv-

28
     01308-SKO, 2017 WL 714374, at *8 (E.D. Cal. Feb. 22, 2017) (quoting Burch, 400 F.3d at 680);


                                                       23
     see, e.g., Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“[S]ubjective pain testimony
 1

 2 cannot be rejected on the sole ground that it is not fully corroborated by objective medical evidence

 3 …”); see also SSR 96–7p (“An individual’s statements about the intensity and persistence of pain

 4 or other symptoms or about the effect the symptoms have on his or her ability to work may not be

 5
     disregarded solely because they are not substantiated by objective medical evidence.”).
 6
     Nonetheless, “lack of medical evidence … is a factor that the ALJ can consider in his credibility
 7
     analysis.” Burch, 400 F.3d at 681. Stated differently, “[a]lthough the inconsistency of objective
 8
     findings with subjective claims may not be the sole reason for rejecting subjective complaints of
 9

10 pain, it is one factor which may be considered with others.” Salas v. Colvin, No. 1:13-cv-00429-

11 BAM, 2014 WL 4186555, at *6 (E.D. Cal. Aug. 21, 2014) (citations omitted).

12          Here, the ALJ discounted Plaintiff’s subjective testimony, in part, because her complaints
13
     were inconsistent with the medical evidence. (AR 24.) The ALJ provided sufficient support for
14
     this conclusion, including an extensive discussion regarding the relevant medical evidence in the
15
     RFC analysis. (See AR 22–27.) The record contains evidence of Plaintiff’s improved functionality
16

17 after the February 2, 2012 accident, and evidence of improvement following Plaintiff’s surgery on

18 April 28, 2016. For example, Dr. Rios found that Plaintiff was able to help with household chores

19 including meal preparation, cooking, and light housekeeping, was “independent with her activities

20 of daily living,” and that although Plaintiff had multi-level disk disease, her range of motion was

21
     preserved and her nerve roots were unremarkable. (AR 552, 555.) Dr. Rios, Dr. Panek and Dr.
22
     Ahmed each contradicted Plaintiff’s claims regarding the severity of her impairments, each opining
23
     that Plaintiff could perform a range of light work. (See AR 64–66, 77–79, 555–56.) The
24

25 contradiction between Plaintiff’s subjective complaints and the doctors’ medical opinions is a

26 sufficient basis to reject Plaintiff’s subjective testimony. See Carmickle v. Commissioner, Social
27 Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008).

28
            The record also contains some medical evidence that supports Plaintiff’s statements,


                                                    24
     including the opinions of Dr. Simons and Dr. Poladian. (See AR 398, 424–28, 725–30, 867–72.)
 1

 2 However, it is the function of the ALJ to resolve any ambiguities in the record, and the Court’s finds

 3 the ALJ’s assessment of Plaintiff’s subjective testimony and the objective medical evidence to be

 4 reasonable and supported by substantial evidence. See Rollins v. Massanari, 261 F.3d 853, 857 (9th

 5
     Cir. 2001).
 6
            Because the ALJ fully explored the pertinent medical evidence relating to the credibility
 7
     determination, the Court finds the ALJ’s stated rationale pertaining to the objective medical
 8
     evidence is a valid clear and convincing reason for the ALJ’s adverse credibility finding. See, e.g.,
 9

10 Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (finding that the “ALJ gave specific, clear

11 and convincing reasons for discounting [the claimant’s] testimony” where the ALJ found, in part,

12 that “no objective medical evidence” supported the claimant’s “descriptions of her pain and

13
     limitations”); Regennitter v. Commissioner, 166 F.3d 1294, 1297 (9th Cir. 1998) (explaining that a
14
     determination that a claimant’s complaints are “inconsistent with clinical observations” can satisfy
15
     the clear and convincing requirement); Bifarella, 51 F. Supp. 3d at 934–35 (finding that the ALJ’s
16

17 rationale relating to an inconsistency between the plaintiff’s statements and the objective medical

18 evidence was a valid clear and convincing reason for an adverse credibility finding where the ALJ

19 addressed the pertinent evidence and reached an “interpretation of the objective evidence [that] was

20 reasonable”).

21
                    b.      Conservative Treatment
22
            In the ALJ’s discussion of Plaintiff’s credibility, the ALJ states that “despite [Plaintiff’s]
23
     allegations of disabling manipulative limitations, this is not supported by the medical evidence
24

25 which reflects only . . . routine and conservative treatment for her alleged symptoms[.]” (AR 24.)

26 Plaintiff does not specifically challenge this finding, but contends that Plaintiff “did not receive only
27 conservative treatment for her upper extremity problems—she received epidural steroid injections

28
     and neuroplasties in the cervical spine and nerve blocks in the shoulder[.]” (Doc. 14 at 35.)


                                                       25
              “The treatment [a claimant] received, especially when conservative, is a legitimate
 1

 2 consideration in a credibility finding.” McKnight v. Comm’r of Soc. Sec., No. 1:12-cv-00726-AWI-

 3 JLT, 2013 WL 12073218, at *2 (E.D. Cal. Sept. 2013) (citing Meanel v. Apfel, 172 F.3d 1111, 1114

 4 (9th Cir. 1999)). In other words, “[t]he conservative nature of [a] plaintiff’s treatment provides a

 5
     clear and convincing reason for rejecting [a] plaintiff’s statements concerning the severity of her
 6
     impairments.” Bifarella v. Colvin, 51. F. Supp. 3d 926, 935 (E.D. Cal. 2014) (citing Parra v. Astrue,
 7
     481 F.3d 742, 751 (9th Cir. 2007)); see also, e.g., Parra, 481 F.3d at 751 (“[E]vidence of
 8
     conservative treatment is sufficient to discount a claimant’s testimony regarding severity of an
 9

10 impairment.” (citation omitted)). “According to agency rules, ‘the individual’s statements may be

11 less credible if the level or frequency of treatment is inconsistent with the level of complaints, or if

12 the medical reports or records show that the individual is not following the treatment as prescribed

13
     and there are no good reasons for this failure.”’ Molina, 674 F.3d at 1113 (quoting SSR 96-7p).
14
              Here, the ALJ specifically found that Plaintiff’s treatment for her “manipulative
15
     limitations,”6 i.e., her ability to reach, handle, and finger, was conservative. (AR 24.) Plaintiff
16

17 testified that she was unable to lift and carry a gallon of milk or button, tighten, or open jars, because

18 her hands her so much. (AR 46.) As noted by the ALJ, the record contains no evidence of any

19 recommended surgery for Plaintiff’s alleged manipulative limitations and reflects at most treatment

20 in the form of over-the-counter pain medications (Naproxen, ibuprofen) and physical therapy. (See

21
     AR 24; see, e.g., AR 673, 689.) This is conservative therapy. See, e.g., Johnson v. Shalala, 60 F.3d
22
     1428, 1432 (9th Cir. 1995) (“‘Conservative treatment’ has been characterized by the Ninth Circuit
23
     as, for example, ‘treat[ment] with an over-the-counter pain medication.’”) (quoting Parra v. Astrue,
24

25 481 F.3d 742, 751 (9th Cir. 2007)). Further, each of the doctors who treated, examined, or otherwise

26
     6
27    This treatment does not include the epidural steroid injections or neuroplasties Plaintiff received for her back, neck,
     and shoulder pain, contrary to Plaintiff’s contention. (See Doc. 14 at 35.) However, the Court notes that even those
28   procedures are described in the medical evidence as “conservative technique[s] in the management of back and leg
     pain.” (See, e.g., AR 401.)


                                                               26
     opined on Plaintiff’s condition found that Plaintiff had no manipulative limitations. (See, e.g., AR
 1

 2 65, 78, 729, 871.) Thus, the Court finds this is a valid clear and convincing reason to discredit

 3 Plaintiff’s subjective testimony regarding her manipulative limitations.

 4                    c.      Daily Activities
 5
               Plaintiff further contends the ALJ mischaracterized her testimony regarding her daily
 6
     activities and that “the ability to perform some daily activities is not inconsistent with a disability
 7
     claim.” (Doc. 14 at 35.) The Court disagrees with Plaintiff’s contention and finds that the ALJ
 8
     properly discredited Plaintiff’s testimony based on her activities of daily living.
 9

10             When a claimant spends a substantial part of the day “engaged in pursuits involving the

11 performance of physical functions that are transferrable to a work setting, a specific finding as to

12 this fact may be sufficient to discredit a claimant’s allegations.” Morgan v. Comm’r Soc. Sec., 169

13
     F.3d 595, 600 (9th Cir. 1999) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989)); see also
14
     Molina, 674 F.3d at 1112 (“While a claimant need not vegetate in a dark room in order to be eligible
15
     for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports participation
16

17 in everyday activities indicating capacities that are transferable to a work setting.”) (internal

18 quotation and citations omitted). “Even where those activities suggest some difficulty functioning,

19 they may be grounds for discrediting the claimant’s testimony to the extent that they contradict

20 claims of a totally debilitating impairment.” Id. (citations omitted).

21
               At the hearing, Plaintiff testified that she was unable to work because she cannot lift things
22
     and has physical impairments. (AR 42.) In describing Plaintiff’s activities of daily living, the ALJ
23
     stated:
24

25             [Plaintiff] has described daily activities which are not limited to the extent one would
               expect, given the complaints of disabling symptoms and limitations. Specifically,
26             [Plaintiff] has endorsed the ability to attend to her personal care without problems,
               perform household chores such as washing dishes, cleaning the kitchen every other
27             day for two hours, and doing laundry; prepare meals for the family that can take as
               long as two and a half hours; go for short 15 or 20 minute walks; present for her
28
               medical appointments; and shop for groceries every other week for up to two hours


                                                         27
              . . . This evidence is inconsistent with [Plaintiff’s alleged severity of her symptoms
 1
              and limitations.
 2
              In addition, despite the allegations of symptoms and limitations preventing all work,
 3            [Plaintiff] testified that she was able to travel to Mexico in June 2017 . . . Although
              a vacation and disability are not necessarily mutually exclusive, [Plaintiff’s] ability
 4            to go on a vacation tends to suggest that the alleged symptoms and limitations may
              have been overstated.
 5

 6 (AR 24.) Plaintiff contends the ALJ mischaracterized Plaintiff’s testimony regarding her helping

 7 around the house and her shopping for groceries. (Doc. 14 at 20.)

 8            Although Plaintiff’s hearing testimony does not contain each of the details listed by the ALJ,
 9
     those reported daily activities are found elsewhere in the record. (See AR 295–96, 552.) In function
10
     reports completed by Plaintiff, she states that she washes the dishes, cleans the kitchen, cooks dinner,
11
     and takes small walks daily. (AR 294.) She reported cooking dinner for her husband, daughter and
12

13 son every day, reported no problems with her personal care, and reported doing laundry, cleaning

14 the counter tops and folding her sheets and blankets. (AR 294–95.) She also reported grocery

15 shopping and shopping for household needs every other week for about 2 hours each time. (AR

16 296.) At the hearing, Plaintiff testified that she went grocery shopping and to going for walks. (AR

17
     44–45.) She also testified that she went to Mexico in June 2017. 7 (AR 44.)
18
              The Court finds that such activities tend to suggest that Plaintiff may still be able to perform,
19
     on a sustained basis, the basic demands of the light, unskilled jobs identified by the VE. See Fair,
20

21 885 F.2d at 603 (if a claimant has the ability to perform activities “that involved many of the same

22 physical tasks as a particular type of job, it would not be farfetched for an ALJ to conclude that the

23 claimant’s pain does not prevent her from working”); see also, e.g., Stubbs-Danielson v. Astrue, 539

24
     F.3d 1169, 1175 (9th Cir. 2008) (finding that the ALJ sufficiently explained his reasons for
25

26   7
       The ALJ considered, as one of many reported activities, Plaintiff’s trip to Mexico in June 2017. (AR 22–23.) The
     ALJ acknowledged that “a vacation and a disability are not necessarily mutually exclusive” and stated that the vacation
27   simply suggested, in combination with the rest of Plaintiff’s reported daily activities, that the alleged symptoms may
     have been overstated. (See AR 24.) Thus, the Court considers the trip to Mexico as just one of Plaintiff’s reported daily
28   activities and takes no position on whether the trip, by itself, would be a sufficient reason to discredit Plaintiff’s
     testimony.


                                                               28
     discrediting the claimant’s testimony because the record reflected that the claimant performed
 1

 2 normal activities of daily living, including cooking, housecleaning, doing laundry, and helping her

 3 husband managing finances); Morgan v. Comm’r Soc. Sec., 169 F.3d 595, 600 (9th Cir. 1999)

 4 (ALJ’s determination regarding claimant’s ability to “fix meals, do laundry, work in the yard, and

 5
     occasionally care for his friend’s child” was a specific finding sufficient to discredit the claimant’s
 6
     credibility); Kelly v. Astrue, 471 F.App’x 674, 677 (9th Cir. 2012) (holding that ALJ properly made
 7
     an adverse credibility finding because, in part, claimant’s daily activities included driving, washing
 8
     the dishes, shopping, and caring for her two children); Garcia v. Colvin, No. EDCV 14-2107 AGR,
 9

10 2015 WL 5568606, at *6 (C.D. Cal. Sept. 22, 2015) (ALJ properly discredited subjective complaints

11 of claimant who suffered from fibromyalgia and rheumatoid arthritis where claimant engaged in

12 light daily activities such as house chores, cooking, vacuuming, mopping, cleaning walls, changing

13
     beds, and caring for husband and grandchild); Ann Cox v. Colvin, No. 15-cv-00190-JSC, 2015 WL
14
     8596436, at *22 (N.D. Cal. Dec. 14, 2015) (finding ALJ’s discrediting of claimant’s subject
15
     complaints to be proper where claimant, who suffered from fibromyalgia and rheumatoid arthritis,
16

17 performed household chores, shopped for groceries, performed personal care tasks without

18 assistance, prepared full meals, and drove).

19          In summary, the Court finds that each of the ALJ’s stated bases for credibility determination
20 are supported by substantial evidence. The Court therefore finds that substantial evidence supports

21
     the ALJ’s ultimate credibility determination and, consequently, that reversal of the ALJ’s decision
22
     on that basis is not warranted.
23
     C.     The ALJ Did Not Err in His RFC Assessment
24

25          1.      Legal Standard

26          An individual’s RFC is his or her ability to do sustained work activities despite limitations

27 from any impairments. 20 C.F.R. § 404.1545(a). The RFC assessment considers any symptoms

28
     related to a claimant’s impairment(s), such as pain, that may limit what the claimant can do in a


                                                       29
     work setting. Id. The ALJ must assess all the relevant evidence, including evidence regarding
 1

 2 symptoms that are not severe, to determine if the claimant retains the ability to work on a “regular

 3 and continuing basis,” e.g., eight hours a day, five days a week. Reddick v. Chater, 157 F.3d 715,

 4 724 (9th Cir. 1998); Lester, 81 F.3d at 833; Titles II & XVI: Assessing Residual Functional Capacity

 5
     in Initial Claims, Social Security Ruling (“SSR”) 96–8p (S.S.A. July 2, 1996). The ALJ “is
 6
     responsible for translating and incorporating clinical findings into a succinct RFC. Rounds v.
 7
     Comm’r of Soc. Sec., 807 F.3d 996, 1006 (9th Cir. 2015).
 8
            2.      Analysis
 9

10          Here, Plaintiff makes a discrete challenge to the ALJ’s RFC assessment, contending that the

11 ALJ “erred by failing to quantify Plaintiff’s limitations in a specific function-by-function

12 assessment.” (Doc. 14 at 32.) However, the ALJ is not required to make a specific function-by-

13
     function assessment “where she relies on medical opinions that define the relevant functional
14
     limitations,” or defines the plaintiff’s RFC as “sedentary,” “light,” or “heavy,” which include “well-
15
     defined function-by-function parameters” set by regulation, both of which the ALJ did here. See
16

17 Kelley v. Colvin, 650 F. App’x 482, 483 (9th Cir. 2016); Buckner-Larkin v. Astrue, 450 F. App’x

18 626, 627 (9th Cir. 2011).

19          Here, the ALJ’s RFC assessment stated that Plaintiff:
20          [H]ad the [RFC] to perform light work as defined in 20 CFR 404.1567(b) except with
21          the following limitations: is essentially illiterate in the English language; could never
            climb ladders, ropes, and scaffolds; could occasionally climb ramps and stairs; could
22          occasionally balance, stoop, kneel, or crouch; could never crawl; could never [be]
            around hazard such as moving, dangerous machinery or unprotected heights.
23
     (AR 22) (emphasis added). The ALJ also relied upon the opinions of Dr. Rios, Dr. Panek, and Dr.
24

25 Ahmed, each of which include a detailed function-by-function assessment of Plaintiff’s RFC. (See

26 AR 26.) Thus, the ALJ was not required to include a specific function-by-function assessment of
27 Plaintiff’s RFC, and the RFC assessment is supported by substantial evidence. See Kelley, 650 F.

28
     App’x at 483; Buckner-Larkin, 450 F. App’x at 627.


                                                       30
                                   V.         CONCLUSION AND ORDER
 1

 2          After consideration of Plaintiff’s and Defendant’s briefs and a thorough review of the record,

 3 the Court finds that the ALJ’s decision is supported by substantial evidence and is therefore

 4
     AFFIRMED. The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant
 5
     Andrew Saul, Commissioner of Social Security, and against Plaintiff.
 6

 7
     IT IS SO ORDERED.
 8

 9 Dated:      October 15, 2019                                  /s/   Sheila K. Oberto              .
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     31
